 218DECISIONS OF NATIONALLABOR RELATIONS BOARDHospital & Institutional Workers UnionLocal No. 250,Building Service Employees International Union,AFL-CIO (IndependentAcceptance Company)andKenneth R. KellerHospital&InstitutionalWorkers Union Local No. 250,Building Service Employees International Union,AFL-CIO(IndependentAcceptanceCompanyd/b/aMc Clure Convalescent Hospital)andKenneth R.Keller.Cases 20-CC-972 and20-CP-342December14, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn June 26, 1970, Trial Examiner James R. Websterissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of Section 8(b)(7)(C) and Section 8(b)(4)(i)and (ii)(B) of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and General Counselfiled a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended,theNational LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Hospital&InstitutionalWorkersUnion Local No.250, Building Service EmployeesInternationalUnion, AFL-CIO, its officers,agents,and representatives,shall take the action set forth inthe Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in San Francisco, California,on April 16, 1970, on complaints of the General Counseland answers of Hospital and Institutional Workers UnionLocal No. 250, Building Service Employees InternationalUnion, AFL-CIO, herein called Respondent or Union. Thecomplaints were issued on January 28 and March 11, 1970,on charges filed on January 8 and February 24, 1970. Thecomplaints alleged that Respondent engaged in picketing ofconvalescent hospitals owned and operated by Independ-ent Acceptance Company for an objection proscribed bySection 8(b)(7)(C) and bySection 8(b)(4)(i) and(ii)(B) ofthe National LaborRelationsAct, herein called the Act.Briefs have been filed by General Counsel and Respon-dent and these have been carefully considered.Upon the entire record and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSIndependent Acceptance Company, a California corpo-ration with its principal office at Walnut Creek, California,is engaged,inter alia,in the business of operating privateconvalescent hospitals at 2910 McClure Street, Oakland,California, under thebusiness nameof McClure Convales-centHospital and at San Bruno, California, under thebusiness name of San Bruno Convalescent Hospital, whichprovide skillednursing health care and convalescentservices.During the past 12 months in the course andconduct ofitssaid business,IndependentAcceptanceCompany received gross revenue in excess of $250,000,more than$100,000 of whichwas received from the State ofCalifornia,through its intermediary Blue Cross,for servicesrendered under the Medi-Cal Program, half of which wasfinanced by contributions from the Federal Government.Also, during the past 12 months in the course of its saidbusiness,IndependentAcceptanceCompany receivedgoods,materials,and supplies,including drugs and medicalsupplies,valued at over$10,000 from local suppliers, whichoriginated outside the Stateof California.Ygnacio Convalescent Hospital, Inc., is a Californiacorporation engaged in the operation of a privateconvalescent home at Walnut Creek, California, under thebusiness name of Ygnacio Convalescent Hospital, whichprovides patients with skilled nursing care and convalescentservices.During the past year in the course and conduct ofits said business,Ygnacio Convalescent Hospital receivedgross revenue in excess of $250,000, more than$100,000 ofwhich was received from the State of California,through itsintermediary Blue Cross, for services rendered under theMedi-Cal Program, half of which was financed bycontributions from the Federal Government. Also, duringthe past year, Ygnacio Convalescent Hospital receivedgoods,materials,and supplies,including drugs and medicalsupplies,valued at over$10,000 which originated outsidethe Stateof California.187 NLR$ No. 28 HOSPITAL & INSTITUTIONAL WRKS. LOCALIndependent Acceptance Company, McClure Convales-centHospital, San Bruno Convalescent Hospital, andYgnacioConvalescentHospital, Inc.,areemployersengaged in commerce and in operations affecting com-merce within the meaning of Sections 2(2), (6), and (7) and8(b)(4) of the Act.III.THE LABOR ORGANIZATION INVOLVEDHospital and Institutional Workers Union Local No. 250,BuildingServiceEmployeesInternationalUnion,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Issues1.Whether Respondent picketed McClure Convales-cent Hospital from December 8, 1969, through February10, 1970, for an object of becoming bargaining representa-tiveof its employees under circumstances violative ofSection 8(b)(7)(C) of the Act.2.Whether Respondent's picketing of McClure and SanBruno hospitals since February 18 and January 12, 1970,respectively,was for an object of forcing IndependentAcceptanceCompany to cease doing business withYgnacio Hospital, or whether Independent AcceptanceCompany was an ally or an integrated employer withYgnacio.B.Section8(b)(7)(C)Respondent represents the employees at Ygnacio Conva-lescentHospital andsinceDecember 4, 1969, has beenengaged in a labor dispute with Ygnacio. In supportthereof, Respondent has struck and picketed Ygnacio withpicket signs bearing the legend, "On strike, Hospital andInstitutionalWorkers, Union Local 250."The employees of Independent Acceptance Company atits two convalescent hospitals, McClure and San Bruno, arenot represented by any labor organization.From December 8, 1969, through February 10, 1970, theUnion picketed at McClure Convalescent Hospital withpicketplacards bearing the legends:(1)ON STRIKE PleaseDO NOTPatronizeHospital WorkersUnion Local 250Service EmployeesUnion AFL--CIO(2)LOCAL250 ON STRIKE(3)The time to PracticeThe golden rules is nowHospital WorkersUNION LOCAL #250'University Nursing Home, Inc,168 NLRB No. 53.(4) UNFAIR HOSPITALWORKERSUNION LOCAL 250Service EmployeesUnion AFL--CIO219On the first day of picketing at McClure, employeesHenrietta Tartt, Gladys Small, Juanita Staples, and JeanieThomas were leaving work at the end of the day and weregiven literature by the Union's picket, Peter Rubicke. Hetold Tartt that he was not going to bother them but thatthey were after Mr. Keller. Kenneth R. Keller, the ChargingParty, is treasurer and manager of Independent AcceptanceCompany. Tartt had seen Rubicke in the hospital prior tothe picketing at McClure passing out literature, and someitems of literature were left by him in the hospital kitchen.The literature distributed by the picket in the hospital andto employees leavingMcClure was a packet of threeitems- a paper entitled "Bulletin,"an application formembership in the a paper entitled "BULLETIN," anapplication formembership in the Union, and a self-addressed and stamped envelope addressed to Respondent.The bulletin dated December 5, 1969, addressed to theemployees ofMcClureand signedby the organizingcommittee, Hospital Workers' Union Local 250, advisedthe employees in part as follows:We are on a great crusade to make sure that Ken Kellerbecomes a fair employer . . . . We ask you to join withus. JOIN LOCAL 250. Follow the lead of the workers atYgnacio Convalescent Hospital who are fighting fordecent wages, decent working conditions and fair play.Mr. Keller, with his millions, should part with some [of ]it.You work hard. You deserve a living wage. Sign theenclosed application card. Join the fight for justice.On the second day of the picketing, picket Rubicke askedTartt if she had signed the card andsent it in.She repliedthat she was still thinking about it. He then stated that itwas for their own good and that it would help them. Sheasked if they wouldlose theirjobs and he replied that theywould not; that Keller would not even know who sent it in.During the picketing. at McClure, Respondent alsodistributed another packet of threeitems containing abulletin,an application card, and a stamped and self-addressed envelope. In this bulletin, the employees wereinvited tojoin the Union and were informed that in order toget aBoard election the employees must first fill out, sign,and mail the attached membership application card andthat,when the Union received application cards from 30percent of the employees working at this hospital, it wouldfile with the Board a request for anelection.Picketing at McClure was discontinued on February 10,1970, and by letter of that date Respondent informedKenneth Hargreaves, administrator of McClure, as follows:This will advise you that any picketing that will takeplace in the future will be lawful picketing only, and weare not interestedin organizingyour employees, and wedo not wish recognitionas the bargainingagent for youremployees at the McClureestablishment.Any picketing in the future will be solely in support ofour strike at your Ygnacio Valley Convalescent facility.If you have any questions, please contact our AttorneyVictor Van Bourg. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDC.Section 8(b)(4)(B) PicketingOn February 18, 1970, Respondent resumed picketing atMcClure Convalescent Hospital, and its placards had thefollowing legend:O N S T R I K EWE Do NOT REQUEST RECOGNITIONWE MAKE No CLAIMSTo REPRESENTEMPLOYEESOF THIS HOSPITAL.WE ASK YOU NOT TOPATRONIZE THIS HOSPITAL.THE PURPOSE OF THIS PICKETLINE IS SOLELY To SUPPORTTHE STRIKE AT IGNACIOVALLEY CONVALESCENT HOSPITALHOSPITAL WORKERSLOCAL 250Since the picketing was resumed at McClure on February18, 1970, Respondent has not distributed any literature toMcClure employees nor has it solicited them to accept orselect Respondent as their collective-bargaining representa-tive.On January 12, 1970,Respondent commenced picketingthe San Bruno Convalescent Hospital with placards bearingthe legend:ON STRIKEHospital andInstitutionalWorkers' UnionLocal No. 250Since the picketing began at McClure and at San Bruno,suppliers who had regularly delivered to these hospitalsdiscontinued making deliveries.It has been necessary for arepresentative of the hospitals to pick up supplies,such assurgical supplies, milk, bread, laundry, etc., at thepremisesof the suppliers.D.TheRelationship Between Ygnacio andIndependentKenneth Keller is one of the three stockholders ofYgnacio, owning 37-1/2 percent of the outstanding stock,and is one of the three directors of this corporation. Also,he was registered as the administrator of this hospital untilApril 15, 1970; however, the hospital has been run by Mrs.Juliet Van Hovel,nurse supervisor and assistant adminis-trator,who is in charge of hiring, firing, purchasing, andadministrative and personnel matters.Keller does notparticipate in the day-to-day operations of this hospital.Keller is also the treasurer and manager of IndependentAcceptance Company. Independent has 160 stockholders,owns an insurance agency,and makes financial invest-ments. Kenneth Hargreaves is administrator at McClure;Kenneth Keller is listed as administrator at the San Brunohospital, but he is there only occasionally. A Mrs. Moore,the director of nurses at San Bruno,is responsible foradministrative and personnel matters andthe day-to-dayoperations of this hospital.The general offices of Independent Acceptance Compa-ny are located in an office building in Walnut Creekadjacent to the building used by Ygnacio for its convales-cent hospital. The hospital building and the office buildingare commonly owned but neither Ygnacio nor Independentown any interest in the real property. The two buildingsshare a common parking lot. The general offices ofIndependent are occupied by Keller, a bookkeeper, and apayroll clerk.Independent Acceptance Company does not perform anybookkeeping, payroll, or accounting services for Ygnacio.Ygnacio employs its own bookkeeper who has an office inthathospital.However, prior to February 1966, thepartnership that then owned Ygnacio employed Independ-entAcceptanceCompany as financial manager forYgnacio.This arrangement was terminated when thepresent owners of Ygnacio,Keller,Sawyer,and Payne,formed the company that purchased Ygnacio from thepartnership.E.Independent's Assistance to YgnacioAt the beginning of the strike at Ygnacio on December 4,1969, Hargreaves received a call from Keller asking if anyof the employees of McClure would volunteer for work atYgnacio. Hargreaves asked the nurses if they wished towork at Ygnacio on their own time, and 10 or 11 of themvolunteered to do so. Hargreaves transported them fromMcClure to Ygnacio on December 4, 5, and 6, 1969. OnSaturday, December 6, only two of the volunteers workedatYgnacio and, when picketing started at McClure onDecember 8, they did not thereafter work at Ygnacio. Thenurses were paidby Ygnaciofor the time worked there.During the first 2 or 3 weeks of the strike, Hargreavesmade deliveries of supplies on approximately 8 or 10occasions.He made deliveries during December 1969 andJanuary1970.Hargreaves was on thepayroll of McClureon these occasions.On a couple of occasions, he broughtlaundry to Ygnacio.Hargreaves testified that he did not make special trips toYgnacio to bring supplies but did so when he was goingfrom McClure to the general offices of Independent to takepayroll records or other business matter of McClure. Hewas askedby Keller onthese occasionsto bring supplies,out to Ygnacio. He testified that he did not recall bringinganything out to Ygnacio after about February 12, 1970;later upon being asked if he had made any deliveries toYgnacio in April 1970, the month of the hearing herein, heanswered, "I spend so much time running around. I dobelieve I droppedoff some meat."Independent Acceptance Company employs a generalrepairman, Joseph Peca. He does repair work at any of thefour hospitals that Independent manages and also does thisat Ygnacio for which Ygnacio pays Independent a fee forhis services.Peca keeps a record of his time and materials,and each hospital is billed accordingly.When the strike started at Ygnacio on December 4, 1969,Assistant Administrator Van Hovel arranged with a Mrs.Braithwaite at McClure to have Peca come out that day to HOSPITAL & INSTITUTIONALWRKS.LOCAL221Ygnacio for work; he continued to work there untilYgnacio was able to get replacements for jobs of employeesthat Peca was performing;thiswas aboutFebruary 20,1970.During the early part of the strike, Peca was doingeverything asked of him and this included housekeepingduties such as mopping floors and operating the washingand dryingmachines.Housekeeping duties were duties thathad been done by striking employees in the bargaining unit.Prior to the strike at Ygnacio, Keller, whose office was ina building across a parking lot from Ygnacio, would takehis coffeebreaks at Ygnacio and would spend about 15 or20 minutes there on these occasions.During the first 10 to15 days of the strike, however, Keller came to Ygnacio andworked there from 6 to 9 a.m. spending his time helpingfeed patients and doing anything else that could be done.He drove nurses through the picket line and gaveencouragement to employees.When his workday atIndependent was completed,he would return to Ygnacioand work until about midnight.He followed this procedureforabout 60 days. Also, since Keller had accruedconsiderable vacation time with Independent,he arrangedto take his vacation during this period of the strike.F.ConclusionsIn view of the statements of picket Rubicke to employeesat the McClure Convalescent Hospital and in view of thecontents of the literature distributed by him to employees atthis institution,I find that Respondent's picketing at thishospital from December 8, 1969, through February 10,1970, was for an object of forcing or requiring IndependentAcceptance Company to recognize or bargain with it as therepresentative of its employees at this hospital and was foran object of forcing or requiring the employees there toaccept or select the Union as their collective-bargainingrepresentative; Respondent is not currently certified as therepresentative of these employees and no petition has beenfiled under Section 9(c) of the Act within a reasonableperiod following the commencement of such picketing. Ifind that, by this picketing, Respondent has violatedSection8(bX7)(C) of the Act.Respondent'spicketingofMcClure Hospital sinceFebruary 18, 1970, and the picketing of San Bruno Hospitalfollowing January 12, 1970, has been for a differentobjective. This picketing has been solely in support of andas an extension of Respondent's strike against Ygnacio, andhas been done on the theory that Independent is anintegratedemployer with Ygnacio or an ally of Ygnacioand thus subject to picketing as a primary employer. If thiscontention is not maintained,then the picketing ofIndependent, a secondary employer with whom Respon-dent has no labor dispute, is for the purpose of forcingIndependent to cease dealing with or doing business withYgnacio.Ifind that Independent and Ygnacio are not a singleintegrated employer. Although Keller owns stock in bothcompanies and is manager of Independent and wasadministratorofYgnacio until April 15, 1970, the twocompanies maintain separate offices, records, and payrollsand are operated as separate and distinct businesses.Although Keller,as administrator of one and manager ofthe other,was in a position to determineor certainly toparticipate in the formulation of personnelpolicy,there isno showing of an integrated personnel program orpolicy.There is no interchange of employees except that Ygnacioemploys Independent'shandyman on occasions andreimburses Independent for his time.The Union is thebargaining representative of employees at Ygnacio, but nounion represents the employees at Independent.Althoughatone time Independent was financial manager forYgnacio,this arrangement has not existed since 1%6.2A principalissue in this caseiswhether or notIndependent Acceptance Company, by rendering aid andcomfort to Ygnacio in its labor dispute with the Respon-dent, has become an "ally" of Ygnacio so as to makepicketing of itprimaryand notsecondary.There are fourinstances or categories of aid rendered by Independent toYgnacio: (1) that of the nurses during the first 2 or 3 days ofthestrikeatYgnacio; (2) the housekeeping choresperformed by handyman Peca from the beginning of thestrike to about February 20, 1970; (3) the deliveries ofsupplies by McClure's administrator,Hargreaves; (4) thevarietyof work performed by Keller, who was bothIndependent's general manager and McClure's administra-tor.The Board and the courts have held that an employerwho assists a struck primary employer in his labor disputewith a union by performing work of the striking employeesis no longer a neutral to the labor dispute,but becomes anally of the primary employer and may be subjected to thesame picketing .3During the first 3 days of the strike,Independent assistedYgnacio by soliciting 11 of its nurses to work at Ygnacioduring their off-hours. They performed work of the strikingemployees. From December 4, 1969, to about February 20,1970, Independent's handyman and repairman,Joe Peca,was made available to Ygnacio and worked full time,including some housekeeping duties that would have beenperformed by striking employees.Ifind that by the performance of struck work byIndependent's nurses inDecember 1969, and by Independ-ent'shandyman in December 1969 and January andFebruary 1970, Independent was an ally of Ygnacio in itslabor dispute with Respondent.However, since the nursesdiscontinued their work at Ygnacio on December 6, 1967,and Peca discontinued his work thereon February 20, 1970,there has been no work of the striking employees performedby employees of Independent since that time.The cases cited on the ally theory have all dealt with theperformance of "struck work" by employees of otheremployers. This has been on the basis that the subcontract-ing employer is not"doing business"withthe primaryemployer within the meaning of Section 8(b)(4XB) of theAct, but bydoing struck work is subplanting and standingin the stead of the primary employer.A leading case on this2Poole'sWarehouse, Inc,158 NLRB1281;KnightNewspapers,Inc138459, IUE [Royal Typewriter Co.,]228 F 2d 553 (C.A. 2);GeneralMetalsNLRB1346, enfd 322F.2d 405 (C A.D.C.).Corp.,120 NLRB 1227.3N.LR Bv.BusinessMachine andOffice Appliance Mechanics, Local 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoint,Doudsvs.Metropolitan Architects,75 F.Supp. 672(D.C.N.Y.), is quoted in part as follows:Ineverymeaningful sense it [the subcontractingemployer]hadmade itself party to the contest.Manifestly it was not an innocent bystander, nor aneutral. It was firmly allied to Ebasco [the primaryemployer] and it was its conduct as ally of Ebascowhich directly provoked the union's action... .The economic effect upon Ebasco's employees wasprecisely that which would flow from Ebasco's hiringstrikebreakers towork on its own premises. Theconduct of the union in inducing Project's [thesubcontracting employer] employees to strike is notdifferent in kind from its conduct in inducing Ebasco'semployees to strike. If the latter is not amenable tojudicial restraint,neither is the former.In encouraging astrike at Project the union was not extending its activityto a front remote from the immediate dispute but to oneintimately and indeed inextricably united to it.The following is quoted from the decision of the U.S.Court of Appeals,SecondCircuit,in theRoyal TypewriterCompanycase, 228 F.2d 553:Where an employer is attempting to avoid the economicimpact of a strike by securing the services of others todo this work, the striking union obviouslyhas a greatinterest,and we think a proper interest,in preventingthose services from being rendered.This interest is morefundamental than the interest in bringing pressure oncustomers of the primary employer. . . . The allyemployer may easily extricate himself from the disputeand insulate himself from picketing by refusing to dothat work.We have in the instant case assistance of a different typerendered byMcClure's administrator,Hargreaves, toYgnacio. Can it be equated to the performance of struckwork? In both situations the services that have beenstopped by the strike have been taken over by anotherperson.Legitimate objectives of legalprimarypicketing areto cause work stoppage by employees of the primaryemployer and to cause other employers to refuse to makedeliveries or to do business with him. When such a strike iseffective in these objectives, then will another employerbecome a partisan to the labor dispute by assisting theprimary employer in countering the picketing objectivesand effectiveness,and be subjected to the same picketingactivities,whether the assistance is the performance ofstruck work or the delivery of supplies that have beenstopped?As pointed out by Judge Rifkind in theMetropolitan Architectscase, the intent of Section 8(b)(4XB)of the Act, as gleaned from its legislative history, must betaken into account in interpreting the words "doingbusiness."Congressional purpose indicates that this sectionwas intended to outlaw what was theretofore known as asecondary boycott.A supplier who continues to makedeliveries is recognized as one who is "doing business" withthe primary employer and is not in the category of ally; alsoa new supplier who supplants one unwilling to makedeliveries during a strike would likewise be so regarded.Would one who is not a supplier but volunteers to makedeliveries,asHargreaves has done,be in the samecategory-an employer wishing to assist another employerin his labor dispute? I am inclined to think that the words"doing business," which exclude one performing struckwork,include all suppliers and all who stand in the stead ofsuppliers. Thus, Hargreaves' deliveries would not constituteIndependentas anally. Furthermore, after about February12,1970, there is evidence of only one delivery byHargreaves,which I consider a minimal act of assistance.Next,Iconsider the assistance renderedto Ygnacio byKeller.Keller put in a substantial number of hours of workat Ygnacio during the strike, particularly during the firstseveral weeks.Although hetestifiedthat he did no struckwork,he testified that he spent each morning from 6 to 9during the first 10 to 15 days of the strike "mainly helpingfeed,anything else that could be done" at Ygnacio.Although Keller was manager of Independent, he wasalso the administrator of Ygnacio and part owner of thatcorporation.Under these circumstances,Ifind thatwhatever work or assistance he performed at Ygnacioduring the strike-struck work or not struck work-wasdone in his capacity as administrator and part owner of thatinstitution and was not work performed by Independent.Thus,in conclusion,I find that since February 20, 1970,when Peca discontinued performing struck work, Inde-pendent ceased to be an ally of Ygnacio. The picketingthereafter was for the purpose of causing Independent tocease doing businesswith orhaving dealingswith Ygnacio.Except for what deliveries Hargreaves might continue tomake,or the repair work(nonstruck work)that Peco mightthereafter perform,Independent was not actually doingbusiness with Ygnacio, but would nevertheless be a neutralthird party unrelated to the labor dispute that Congressintended to protect by Section 8(b)(4XB) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThoseactivities of Respondent,set forth in section III,above,found to constitute unfair labor practices,occurringin connection with the businesses of the employers as setforth in section I, above,have a close,intimate, andsubstantial relation to trade,traffic, and commerce amongthe several States and tend to lead to labor disputes,burdening and obstructing commerce and the free flow ofcommerce.Uponthe basis of the foregoing findings of fact and uponthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Independent Acceptance Company, McClure Con-valescent Hospital,San Bruno Convalescent Hospital andYgnacioConvalescentHospital,Inc.,areemployersengaged in commerce and in an industry affectingcommerce within the meaning of Section 2(6) and (7) andSection 8(b)(4) of the Act.2.Hospital and Institutional Workers Union Local No.250,Building Service Employees InternationalUnion,AFL-CIO,isa labor organization within the meaning ofSection 2(5) of the Act.3.By picketing the McClure Convalescent Hospitalfrom December 8, 1969, through February 10, 1970, for anobject of forcing or requiring Independent Acceptance HOSPITAL& INSTITUTIONALWRKS.LOCAL223Company to recognize or bargain with Respondent as thebargaining representative of its employees at McClure andfor an object of forcing or requiring the employees atMcClure to accept or select Respondent as their bargainingrepresentative, Respondent not being currently certified asrepresentatives of these employees, and a petition underSection 9(c) of the Act not having been filed within areasonable period of time from the commencement of suchpicketing,Respondent has engaged in an unfair laborpractice in violation of Section 8(b)(7)(C) of the Act.4.By picketing at McClure since February 18, 1970,and at San Brunosince January 12, 1970, Respondent hasinduced and encouraged individuals employed by Inde-pendent Acceptance Company to strike or refuse in thecourse of their employment to use, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any services for IndependentAcceptance Company, and has threatened, coerced, orrestrained Independent Acceptance Company with anobject of forcing or requiring Independent AcceptanceCompany to cease doing business with Ygnacio Convales-centHospital, and by this conduct Respondent hasengaged in unfair labor practices in violation of Section8(b)(4)(i) and (ii)(B) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2 (6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section8(b)(7)(C) and Section8(b) (4)(i)and (ii)(B) of the Act, I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.meeting hall, including all places where notices to itsmembers are customarily posted, copies of the attachednoticemarked "Appendix."4 Copies of said notice, to befurnished by the Regional Director for Region 20, shall,after being duly signed by an authorized representative ofRespondent, be posted by it immediately upon receiptthereof,and be maintainedby it for 60 consecutive days.Reasonable steps shall be taken by Respondent to insurethat such notices are not altered, defaced, or covered byany other material.(b)Deliver or mail signed copies of said notice to theRegional Director for Region 20, for posting by Independ-entAcceptanceCompany at McClure ConvalescentHospital and San Bruno Convalescent Hospital, if willing,at locations where notices to employees are customarilyposted.(c)Notify theRegionalDirector for Region 20, inwriting, within 20 days from the receipt by Respondent of acopy of this Decision, what steps it has taken to complyherewith.54 In the event no exceptions are filed as provided by Section102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, asprovidedin Section 102 48 of the Rules and Regulations, beadoptedby the Boardand become its findings, conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrderis enforced by a judgment of a United States Courtof Appeals, the wordsin the notice reading"POSTED BY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD" shall bechanged toread"POSTED PURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD"5 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 20, in writing, within 10 days from the date of this Order, whatsteps it has takento complyherewithAPPENDIXRECOMMENDED ORDERHospital and Institutional Workers Union Local No. 250,BuildingServiceEmployeesInternationalUnion,AFL-CIO, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Picketing Independent Acceptance Company wherean object thereof is to force or require said employer torecognize or bargain with the Union as the representative ofits employees or to force or require the employees of saidemployer to accept or select the Union as their collective-bargaining representative, in the absence of certification ofthe Union as their bargaining representative.(b) Inducing or encouraging individuals employed byIndependent Acceptance Company to strike or refuse in thecourse of their employment to use, process, transport, orotherwise handle or work on any goods, articles, materials,or commodities or to perform any service for IndependentAcceptanceCompany, and threatening, coercing, orrestraining IndependentAcceptanceCompany for anobject of forcing or requiring said Employer to cease doingbusinesswith Ygnacio Convalescent Hospital.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a) Post in conspicuous places at its business office andNOTICE To MEMBERSPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTinduce or encourageany individualemployed by Independent Acceptance Company, or byMcClure Convalescent Hospital or by San BrunoConvalescent Hospital toengage ina strike ora refusalin the course of his employment to use, process,transport, or otherwise handle or work on any goods,articles,materials,or commodities or to perform anyservices,where an object thereof is to force or requiresaid employers to cease doing business with YgnacioConvalescent Hospital.WE WILL NOT threaten,coerce, or restrainIndepend-entAcceptanceCompany,McClure ConvalescentHospital, or San Bruno Convalescent Hospital where anobject thereof is to force or to require said employers toceasedoing businesswithYgnacioConvalescentHospital.WE WILL NOT picket Independent AcceptanceCompany where an object thereof is to force or requiresaid employer to recognize or bargain with our Unionas the representative of its employees or to force or 224DECISIONSOF NATIONALLABOR RELATIONS BOARDrequirethe employeesof saidemployer toaccept orselect ourUnionas their collective-bargaining repre-sentative,in the absence of certification of this Union astheir bargaining representative.HOSPITAL & INSTITUTIONALWORKERS UNION LOCALNo. 250,BUILDING SERVICEEMPLOYEES INTERNATIONALUNION, AFL-CIO(LABOR ORGANIZATION)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 13050Federal Building,450 GoldenGate Avenue, Box 36047,San Francisco,California 94102,Telephone556-3197.